Case 1:19-cv-09065-UA Document 2 Filed 09/30/19 Page 1 of 14

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Wonne  Pnes7 1 g CV 9 () r

 

 

Write the full name of each plaintiff. Ye Spy Abas aealy tert CV.

ci iy 3) he (Include case number if one has been
Cus z assigned
; F Cop, Me gned)

. f .
agin © Leno Hp

  
 

 

WIC WTP
Do you want a jury trial?

IC Sov St PFE IE C4. OYes CNo
os) ms

bi hide Plains Serene Cy
NS Orthod 3. D- Cour

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those

contained in Section Il.

 

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 1/9/17
Case 1:19-cv-09065-UA Document 2 Filed 09/30/19 Page 2 of 14

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?

2 Federal Question

L] Diversity of Citizenship
A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?
Dy ye rf! , Bare a - v
D entek MS nig fedSuorely (Miler caae Be Gb) gallon

g

Dtenieetl ine eens Fo me COR dime keke fo [ hei.
~ F [a

L_

Deve be Brin eaten.

B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen?

The plaintiff , , iS a citizen of the State of

 

(Plaintiff's name)

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

if more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
Case 1:19-cv-09065-UA Document 2 Filed 09/30/19 Page 3 of 14

tf the defendant is an individual:

The defendant, , is a citizen of the State of
(Defendant’s name)

 

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

lf the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

if more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

 

 

 

 

 

rw ‘ pe If 7 aed
SEH NE Paes of
First Name Middle Initial Last Name
YO FW __ 5 TREET-
Street Address
WVew bark UP [OO 3?
County, City State Zip Code
Vien naw Wee) 2 aslo
Telephone Number Email Address (if available)

Page 3
Case 1:19-cv-09065-UA Document 2 Filed 09/30/19 Page 4 of 14

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1: J Ve {? “ ~

First Name Last Name

 

Current Job Title (or other identifying information)
) Pelia Plaza Parte

Current Work Address (or other address where defendant may be served)

 

 

[Li Ee” Vrauk ft Y
County, City State Zip Code
Defendant 2: MYC PY) Fx
First Name Last Name

 

Current Job Title (or other identifying information)
ALLIES TOU ST NRMCONK LP
Current Work Address (or other address where defendant may be served)

ALY

County, City State Zip Code

 

Defendant 3: (x LY COL UE Ee? Vatlh: CC fin 4 )

First Name Last Name

 

Current Job Title (or other identifying information)

df U/ORL DP TARIE CTE. [8 D Lyteringela.

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Pelerdeact 6 Cary SHGHT Steome

ents iad Af

Bilonk M7

Zianp 1, of : . -
Detandeat 2 Yonge ine \ Count

Shevige AA AIC
wee Yienke re

Dafurslours 4 Whike Plains Supreme Crud.
Wire Plains VY
Case 1:19-cv-09065-UA Document 2 Filed 09/30/19 Page 5 of 14

Defendant 4: () Vio SUL MEME C Cn dD

First Name Last Name

 

Current Job Title (or other identifying information)
2 .
‘ ) 6%.
oy ark Cry, C2 BOO
Current Work Address (or other address where defendant may be served)

 

yD ea ie
Ij Vou LAY
County, City State Zip Code

Il. STATEMENT OF CLAIM

 

 

 

Place(s) of occurrence: lavenxX, B Veo AL iy oo. Ibex J
4 Jf 7

Date(s) of occurrence: Zo; Jb Ze SIP

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach

additional pages if needed.

4 —
We ctl bcd IKE. aac APU OHO, 24g ew Mas (f fS~e
/ Li ved Abs tn C _ .
Ded (AME ane CCAD Ae CxF he fk fae a) fee i ee
fin. chy heel Ans ed ge 4 Vhs a Citi 2)
. ener grlets at TE atid Et, A, oe che i” ALC gm LAL Cig
g tw. Lhe end fer CUitpe hn 9 Cd EWP fry pcigse
fyou “hi d Lf Chee ges (HERE bb. CLE: Lie. GS  ¥, tae £7 te 29 ~WVtAs pA
Le £E3 & Me af Cof MA AE, @id rene. / HCE RCE En j Mitel action

 

. . )
Ft. be Bet- Oust: CU cy fh EF. & Py CL ELLE he a Zé
it lige eHow Ae testy ey wip Lhteusiley Be ud, Le ceeesi 3 ©

¢/ ACL
Lou baby r girl uw doth, Sle 1 has bau

7

hp A Pg area
Criia Riuvlised Cx bee My Lecsys PLEA) # #2 Liha. “G9 2 coon

 

Los af. ; A ,
iwGe®s 3 bieiin 04: us i Le bea oe A) hi Bite AME LF 0G LK bn
— n . . . ee & “y a fp Re

J (ates Sa (itl E Hid, uth ian MOCK L a, Et Le CLE ky

rary pod bh bol Kk pop? —
MYVVE red ¢e_dil Cre.

Page 5
Case 1:19-cv-09065-UA Document 2 Filed 09/30/19 Page 6 of 14

SANCTSs 2.

naa
CO) Che fected! Ylipe, inte tae Eliv nN Cen. Give ng Oley Weis,
like help ct het back Che micucéfpedn. - |
Veglers lau Fl> fie Cally Met Y fees Weey
/ nareceetl, (WP C251 Hil tae own. Mee UPesuy (e-
| Lf A jee krack peach iUCee-tiy Lec want Pleo shade se/ |
igo Mints LL. UW? Gb fries Petre by SEE. PVC R38 Me. Ove:
Said firihe” after Cee bitinve erage 2 OMe Cote. 40 cece
ow the ~Avatin circle beg en. oto pwvecess theip lense »
! xz tAa>  fviurs Ppa ped Oe Ciuupe Alt Zl wes Akeee Frey
wees lang ling pongting Ke pe aud Cheer. Checer wete dhe -
GU, wf fer Yt. Ace ey afta frre C2 cng : “ Ly Lock ack
ALliVern. babies om Kiéyg Mtl menec “hey Cink, Cree
Cte 3K wes hoy Aoscached Lied ceou) WF eres
Scr ney ye we In Wie facer My non Stil ackiujye
AT Laban araede Clim “reste loaPe more s0. WH Aafritivn
Auer Beret “he wed caller jn Woe bwenk cic! beeee 2.

rN

 

WEES btw Rcd lie4t CMY , . .
ca * a f . o Ps -
A 62 J nadey Mor? CF GOC® thet CYTE VO Nake
— , J €

me belleye urs Joosine “4 netting, tay creed Meade e
few Zeb, CoHBiy« wren Hod Sever eg CME Log gE
Cevernnncd fviel Yo make me. Cenncitt Steictole.. L
earl Ck \eenly DOME Cred Sek . the HOWE, Go Chace

x

a

      

a ev sel] tivde~w A Erevin'a
( G. fi. Coe AL) . — y .
SOVECEN MCE Crit YD Wade eg T Sfp: Seat See /
Lie. haa hg Sum f NM fee otter  frerel) ky ioe “pli hag
(> ” Son € a Yeudrwo7 4 s fe [CALA They [PVE oe o4 "
& N ; ~ bg ‘f Ja ome - oo ° “af ay Sno

. ye LD // atid C Sey be Sty Ws an hexs

 Orecklyn affe pecding a. Sten Chak sack) Bwokign

: j we Ses (oor/eyn peek by ups the aug pt vale lof. [a
| anid prec Cv 2) CHEE: tt : a iP- CAG Ze y he e5 Ylee
Setend Crme Ft frees heap pened “ a, Cfijoen YO ft
k ; A . ( _ _ ies
ale bo feuvkts audi knees Oo bGeucallaves, EF pcPited? —

     

 
Case 1:19-cv-09065-UA Document 2 Filed 09/30/19 Page 7 of 14
ae es =P
DACTS 38

 

| bteed Qeices QO). Pesple iene Lig ict ihc

. click eee eltren. ced on oro A) gunn L. S00 %
Reepl C2. ALSC Moot ag Fue VN eg @ ESCM cs =e, pagers Sa Wee
RAEN. Get. A Leopys 4a hecud mag sell § neq “rect aan.
Tk. clef ha ; 6 a “Edexcel > VL keds LS bhevagidl who bere
Wane Grier a copy e Eee ue ore, wll ey His Mtmwrsado
ele. Geum mere Bot tv 99GL!S TO GP? * cts opincdfte
Ese We WAL + a Over Wvrorts eg hover eke me. ger

my GMeAeS ied C. onplainten adiitly Yh. eat
Dn & Sotuer day L pesied Oritus., Lave git? eehee

\

v4 . Se ee “

ioe wom tee A getece. ), Ye Ree. @ Me gic.

1 Ae A ners hebr “F> eK 49 a Chet éé Dla.
YW

winks. q . wid * CO hok LUS give Eh ear. bevtoy tae
“These. pogh do he , > eel’ keeeye. hotdieg ee | SD Mey Ge b1e3

je prepet

A ich (7 ou AO hat 4 eS Ty ee ng MG, MachEevek ZI Steen;
panrtes fee 7 7 laving fecalatl, / Dalt 4, L_ bg ete” cevall Iileed
and Chen “Chinen jae nal yen CCE:

OQ “i Sekived fay y Become Pe sande fod AYE,
comenges a ted hip? Saal ‘alien, Heed ih en
hap f eared] | ZA new & HH rn my viet Mind
Cu Lo Ga aq a wy Vicng —< Hid no a Keuscionsly a
. Count He nun real roc +
(an SULA Ma Apsees Jee! yo AREY Pees 5 bape ns
ZL knw Chey MVE me Af G2 Sen Céume, Fey
sive. ef, ling pute AR F°E keen ble vt LG CEs — Che

é

Lath wee Mevindll tng» Sellew tu winner the TShovs
Mexple a touted Cee edlling Vu by vee! iy

  
 

 

   

Le Te oncbes ¢

 

a A Aid A. GRA glen, [poh Mag Sys “9, 2 hy
Case 1 19-cv-09065-UA Do ument 2. Filed 09/30/19 Page 8 of 14

ee 7s (¥)

 

 

My cle? Aé one cliep heh grave acl

bun “yt lll A YL loc % MAS CaCO. Bik . _ Oe Wie.
Maw TL Suggem 74 Coptin 7 Wtteogpie vere imeoke.
WD ¢ Lien Rie -e @ Bt eee noticed xX
mom on Fee. podaty he. Shawl We
Asty Se He cppecnred to ss diay oles HE oO
Sec UbuUS fe ZY pre en lei it~ Wad bese
ake, be oe Vogue (row. SS iw. {pr ftre Kee (Jeus pm)
His dota on Sabecrbay night Ceee.
WES A Mn pees, ating tee ~ Mevces Be Le hes
Fr 2 LE cnck be feethou mer. ve Whe eu. tle
pou for yin Weert “) ee Cont! TOY Wt Leballel #2) y Le o
ire Ue tre PD Lie Weechaey Crd. | Blrocired) wie.e LZ fia
Pe werh VQ)indleer. he recatuy Yow Gia Dard
Kapke acted a9 Ceugh ZL wes a robe —
Oh yt
(inanimate Cr pes’ inrée She Cy feed
: “4 Chviuly oo Anew eA Be |
nate nd ie Lick ad tented Me FO Log tw Yo.
clk cag atl fo bey, “ng LZ Lelfeve & hee tad
WEL Gfak ang lig ls ttete ck) ete sts,
ti Cis re pac lo IKE Liew, v ay
How Cetth LZ ppesschi fee VINO
ever Cre. feat ton hace Ae s/n, had geaedl OM
! x l Lave be dein abeuk Ves fLAis Cenk hug
i) fom
40 fauna | BS ae adg Pr SS ol wees aA. eae
A aA Pete 7 meg he Ces Ca meg hak
WAR A based ¢ flew HAS uit 3 cn he Shad.
faticn awl Crk bn dy ee a aid Seth Chie
15 woe “Da OPK That. Was hoy —
tik eget Me eepten ae Aeciphucral

 

 

 

 

 

 
Case 1:19-cv-09065-UA Document 2 Zins 09/30/19 Page 9 of 14

PCT (es

Keady ned. cule bere. LO liibe a tice Eithing
. ‘S.
weet dine Coin th Cl. t ate llr, a LA CFR Ce gt DUD Sok be ae
and Tavoredl ime Se a Clive / D WAMTZS  etewe.
. ua ~ “4 eee , + .

iL wes Geing Po. Jit: Vath Chr eack AS Cegpi hy
. e é * iy II a O nhe 4 esp” * Lf
Hered (hn Coe Clane ~ awtetie fren my Sliwker-

  

 

Gn goneiwur, tien + Meee del Ceirn henewortc WEL
Wy ca he “4 (6 Yo L by. DM h Clhreee L.. peor Stee. fort,
of Cok fy CS hex Ve Lo JE -epinined GO CY he ,
G | ? 7
ue a 3 pre cc hi pe Cite. fv fee. WA. cney Ja V Ste C Uidju*
This ts nek a dictatorship Cetnung Cl Gace eves
CME [pee wd) t0 CLL OCSL « "
Mery wrecke ine Py fev KGS Hike f peecet]
KEM CeHKY Z- LAS fo _yrewviod DP Fe SO
neve Me Egrvily VE adorn. WWer8 c. he ed) en
batein dare Cros Mark oo a Lite Olalus. lipen
phoer MF CA. Ge ur wiogee fete ad Sut my lev hne
j ome “He (O8- POE / A wa Wi we ce 3Sok GF meds Li PRE.
wtiat’s pveitert ly CLC ALI o They jie eee. Sint. flute,
QOL Few} ety b0ke wae : Lek fi keke ei hey
L congalaints onsame Oretpeot Peck / ha take
SE Ft tal agi pi
be aw Ovxe*lg - qe LEE hey : $ectirdkine \2 a Ste Plies
Bes Gry SD
piddaon FF 6 ( * Thee (PLY ke 4e-1te- Carey OVER
Corton 2ee4 OS oe ere RIM BO, (corpte BAKO
Zouk porserafitis anh powlings hind by goysnnect
MALLE Kilex> = fp ecnncurt like. nothang ee ung
ie We would Mit Prfevxte hep aus WLOEIOR. a Ee
oe prep rere Cad, S.0en  Wompen! BAS, Ly ged : dtu
Aen ih erke hide av COU Oe a | PA, bint after
boing but cbeved» - |

 

 

veut chilliaw — $0z

 

 

 
 

Case 1:19-cv-09065-UA Document 2 Filed 09/30/19 Page 10 of 14 ©

ACTS G)

 

Stee Few hile
a faut WUBACCLEL bey bad mang ABe. a Z
Tug hEA Stunnee ve

cw fy VeupsSCCKs Flies.
Meet Kpen ture reek CE gte, cove. Cririad hp

yg Vey [CCK aren heir Kerbly Our a are siied AGE heir
7

replacenl ex bat ter t , fk nie, (R IL a e, A OD) Nass Wj t.. Cf. oe. BE
pega Me WA! Cow TWA Yes (ks Le hagy Len

Phe ee 7

 
Case 1:19-cv-09065-UA Document 2. Filed 09/30/19 . Page 11 of 14

  

"
HOV DL ICA Lape
Mel wy ws

WS a
Govern MET

4 oe

N
- LostSL te Seed CParta_1y

Wie erty “4 atlinns thelr ves y Aval te, :
behaven/ Maunev ism ) J 2 bS8 oy ong Ly, [22 wu

 

i C34 ZF
i ‘) a - e y eZ, a 4, SS
MASE l AL EPA Lane Aare é ole pee “2 ey Sam ob bs
sone hss, 83 chy % C, ft CL. coed Le / iE, Couch, a A a bren

Wo i kon be i Ap For

GLTY of AW Yok (Han)

Ni Yo Ge TO
LY IC. HOT 7? .

Bony SUPNe Vike Le Ounr

MOMAENS DAML Y Cause.” '
WHITE PLATS SuPleme CouanT

\ WntTép STATES 5.D CouinTs
CETY SLEWT SEEZVWE-

— Brn ACB Abn lo PITH

 

 

Hows fleenc’ never

 
Case 1:19-cv-09065-UA Document 2 Filed 09/30/19 Page 12 of 14

Téday. Z_ sete elley Cig Lica hie p fl ay Shewt her
iC
wlex, TZ. het op ttpcévuctic  Serigl Leis Ls Ctrl

o 4]
chee Ae € he Lif AAC BO fle. A aa L, AMG CME

_—_ TS — oA (4A wD oes
fe hiccew! < DEVICE. Crd Vy pigs Zo CHEN fons el DER Chel

ae
a 4 pil
ue aL Law cbese 2 ABA. gPa ine

 
  

G Ll dl COKE CU ©}
de box i? lig v
et. EM Soy (KE Fe

ms A tts dete ZL thé.

Ca, any Seu Sits

L4
Vn
fit
wo,

 
 

CHES cet bh Lt he. Leh) VASE : oath

wel NE AK Cf te ok CG e. “jaaihpe ass ¢ eopeccl.
if he [9 ke Chg Ld LLL a A€ys Like tate Gwe Chev
© / ys ae
INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

 

na wien ing fPuticn anck § cap peaicfes Lh ak “tapi chews raadh, Bee?
c ao 2, AY g
oe Sf re B...
neat, } eS n3 6 Ve. Mba th pswccnae Stand — fVITI tye ES.

 

2 1, {5 chee DAA LSE fe ng Bow Heed Dhweer crac CE Shoot Bleter:

Pu 4. ABR EL, Ke, Zz. ths YEeq) INS PY AE Were Wt Bowe hi Ss

C f

 

yi ve “OD
We dea ott bw NC en of MIT. Se egy t ie hotbed)» 2A pect ented ay)
NU heening bovine, fecsleng Bese 2 :
IV. RELIEF

State briefly what money damages or other relief you want the court to order.

_
weer

aed A of. _
CL. weld Lrke toe cone te grhet Chis. Soeasgpi lke
hdedng LUidg Seon. CLAD fat ip he. Wp ve L, Ce EO. dL ton at Licey
a 4 «
iweittr.. th

   

eye whe 7) 2 vis

LLNS YO Mtg FS dan On erg Sereng 2 6 PA Ce A, Had
C/ ; . ¢ t \ hy Pe en

= Lt Cu Ld i é. AKL Le > AGRO She Tce COI tat

A) WOES. 11 COWAG DUM EALELT) Ve ma

Page 6
- Case 1:19-cv-09065-UA . Document 2. Filed 09/30/19 Page 13 of 14

RelLzer (2)

antennae snsesinens

LC. OM peur Gate. we jor Pew Ks Fy, Li fone: ao Lie

ACN, GLE eel ae pe LG :
oz wilh Méfe he Conerd- a

YVve tee fay ASSTSH te Glee. CHa. PULESS F201

i St Gant et Lil Z pint vy) Lz

CET a4 LD Lye (eee corte on hee. (J "Fouad

jre Saw fe batt i tached,

Lx. a, MEE. Ate COSe Chee  CbivF$
LO CLG bgn VOLE BO Cry. tbe, unveil Nesting a
SZ weet ~~ hee Ale

she Chie. Cétei*
£2 get pete per be heart. “fl DD ire Lhe ‘,,
Ve pegpe site Mute gt he. held ONO Ohh ain aG/Ce :
ZO weet beoke Co a6 Cle cote
& POT OA jer CLAS i. emp ietedt oy Cle
tapeneg back actives ay Gerirn priate
se regpensibhe ing he Nth nectuateliler
Zz eel LAKE bo eek e C20 ae F
to thenslovr Stites Case (appa « CB pee

The KYYS ak CTY. SOFV Ze woth, reste —
by tied SO0CeE4URTe

 
Case 1:19-cv-09065-UA Document 2 Filed 09/30/19 Page 14 of 14

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

7 2/7 Y,. KATE Gos

 

 

 

 

 

 

 

Dated Plaintiff's Signature

Viton TResr
First Name Middle Initial Last Name

YO (PYM SQ TREES
Street Address

ibe SOMO LF LOBE.
County, City State - Zip Code
Moan ee WEEE f Ca Stace?

Telephone Number Email Address (if available)

Ihave read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
C[lYes [I No

if you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
